Case 2:20-cv-00421-JES-NPM Document 16 Filed 10/02/20 Page 1 of 2 PageID 36




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION



GENARO CASTILLO SUAREZ,

               Plaintiff,

v.                                                     Case No. 2:20-cv-421-FtM-29NPM

COMMISSIONER OF SOCIAL
SECURITY

               Defendant.


                                           ORDER

       Before the Court is Defendant’s Opposed Motion for Stay of Proceedings (Doc.

13). Plaintiff filed a response in opposition (Doc. 15). In this Social Security case,

Defendant requests the Court stay the proceedings for ninety days or until such time as

the Agency regains capacity to produce a certified transcript of the administrative record

necessary to draft an answer and adjudicate the case. (Id., p. 1). Due to the current

situation in this country, Defendant represents the Agency has transitioned to a telework

environment, but encountered difficulties that impact the operations of the Social Security

Administration’s Office of Appellate Operations. (Id., pp. 1-3).

       Plaintiff argues the motion should be denied or, alternatively, a stay of only thirty

days should be granted. (Doc. 15, pp. 2-3). And Plaintiff claims Defendant did not provide

a status for preparing the transcript in this case or indicate the number of cases ahead of

it. (Id., p. 2). Plaintiff suggests this case should be given greater priority over those cases

in which the Defendant’s stay motions went unopposed. (Id., p. 3).
Case 2:20-cv-00421-JES-NPM Document 16 Filed 10/02/20 Page 2 of 2 PageID 37




        A court has broad discretion whether to stay a proceeding “as an incident to its

power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-707 (1997). The

court must weigh the benefits of the stay against any harms of delay. Id. at 707. Here, the

Commissioner has provided good cause to extend the deadline to file the certified

transcript and answer. But the Court finds a ninety-day extension would cause undue

delay. The Court will extend the deadline to file the certified transcript and answer by sixty

days.

        Accordingly, it is ORDERED that the Opposed Motion for Stay of Proceedings

(Doc. 13) is GRANTED in part and DENIED in part. The Court extends the deadline for

Defendant to file a certified transcript and answer to November 23, 2020.

        DONE and ORDERED in Fort Myers, Florida on October 2 2020.




                                              2
